 



Exhibit 10.4
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of December 8, 2006,
is by and between ARRIS GROUP, INC., a Delaware corporation (the “Company”), and
David B. Potts (“Executive”).
     WHEREAS, Executive and the Company are parties to a previous employment
agreement dated as of August 5, 2001 (the “Previous Agreement”);
     WHEREAS, Executive and the Company desire to replace the Previous
Agreement; and
     WHEREAS, Executive and the Company want to enter into a written agreement
providing for the terms of Executive’s employment by the Company.
     NOW, THEREFORE, in consideration of the foregoing recitals and of the
mutual covenants set forth herein, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:
     1. Employment. Executive agrees to enter into the continued employment of
the Company, and the Company agrees to employ Executive, on the terms and
conditions set forth in this Agreement. Executive agrees during the term of this
Agreement to devote substantially all of his business time, efforts, skills and
abilities to the performance of his duties as stated in this Agreement and to
the furtherance of the Company’s business.
          Executive’s initial job title will be Executive Vice President, Chief
Financial Officer and Chief Information Officer and his duties will be those as
are designated by the Chief Executive Officer of the Company. Executive further
agrees to serve, without additional compensation, as an officer or director, or
both, of any subsidiary, division or affiliate of the Company or any other
entity in which the Company holds an equity interest, provided, however, that
(a) the Company shall indemnify Executive from liabilities in connection with
serving in any such position to the same extent as his indemnification rights
pursuant to the Company’s Certificate of Incorporation, By-laws and applicable
Delaware law, and (b) such other position shall not materially detract from the
responsibilities of Executive pursuant to this Section 1 or his ability to
perform such responsibilities.
     2. Compensation.
          (a) Base Salary. During the term of Executive’s employment with the
Company pursuant to this Agreement, the Company shall pay to Executive as
compensation for his services an annual base salary of not less than $305,000.00
(“Base Salary”). Executive’s Base Salary will be payable in arrears in
accordance with the Company’s normal payroll procedures and will be reviewed
annually and subject to upward adjustment at the discretion of

 



--------------------------------------------------------------------------------



 



the Chief Executive Officer and Compensation Committee, but will not be lowered
except in connection with reductions applied to all executive officers.
          (b) Incentive Bonus. During the term of Executive’s employment with
the Company pursuant to this Agreement, Executive’s incentive compensation
program shall be determined by the Company in its discretion with a target bonus
equal to 60% of Base Salary, and allowing for payment of up to 150% of target
with respect to calendar year 2006 and 200% of target with respect to calendar
year 2007 and thereafter.
          (c) Executive Perquisites. During the term of Executive’s employment
with the Company pursuant to this Agreement, Executive shall be entitled to
receive such executive perquisites and fringe benefits as are provided to the
executives in comparable positions and their families under any of the Company’s
plans and/or programs in effect from time to time and such other benefits as are
customarily available to executives of the Company and their families, including
without limitation vacations and life, medical and disability insurance.
          (d) Tax Withholding. The Company has the right to deduct from any
compensation payable to Executive under this Agreement social security
(FICA) taxes and all federal, state, municipal or other such taxes or charges as
may now be in effect or that may hereafter be enacted or required.
          (e) Expense Reimbursements. The Company shall pay or reimburse
Executive for all reasonable business expenses incurred or paid by Executive in
the course of performing his duties hereunder, including but not limited to
reasonable travel expenses for Executive. As a condition to such payment or
reimbursement, however, Executive shall maintain and provide to the Company
reasonable documentation and receipts for such expenses.
     3. Term. Unless sooner terminated pursuant to Section 4 of this Agreement,
and subject to the provisions of Section 5 hereof, the term of employment under
this Agreement shall commence as of the date hereof and shall continue for a
period of one year. The term automatically shall be extended by one day for each
day of employment hereunder. Notwithstanding the foregoing the term of
employment under this agreement shall terminate, if it has not terminated
earlier, without further action on the part of the Company or Executive upon
Executive’s 65th birthday.
     4. Termination. Notwithstanding the provisions of Section 3 hereof, but
subject to the provisions of Section 5 hereof, Executive’s employment under this
Agreement shall terminate as follows:
          (a) Death. Executive’s employment shall terminate upon the death of
Executive; provided, however, that the Company shall continue to pay (in
accordance with its normal payroll procedures) the Base Salary to Executive’s
estate for a period of three months after the date of Executive’s death.

2



--------------------------------------------------------------------------------



 



          (b) Termination for Cause. The Company may terminate Executive’s
employment at any time for “Cause” (as hereinafter defined) by delivering a
written termination notice to Executive. For purposes of this Agreement, “Cause”
shall mean any of: (i) Executive’s conviction of a felony or a crime involving
moral turpitude; (ii) Executive’s commission of an act constituting fraud,
deceit or material misrepresentation with respect to the Company;
(iii) Executive’s embezzlement of funds or assets from the Company;
(iv) Executive’s addiction to any alcoholic, controlled or illegal substance or
drug; (v) Executive’s commission of any act or omission which would give the
Company the right to terminate Executive’s employment under applicable law; or
(vi) Executive’s failure to correct or cure any material breach of or default
under this Agreement within ten days after receiving written notice of such
breach or default from the Company.
          (c) Termination Without Cause. The Company may terminate Executive’s
employment at any time by delivering a written termination notice to Executive.
          (d) Termination by Executive. Executive may terminate his employment
at any time by delivering ninety days prior written notice to the Company;
provided, however, that the terms, conditions and benefits specified in
Section 5 hereof shall apply or be payable to Executive only if such termination
occurs as a result of a material breach by the Company of any provision of this
Agreement.
          (e) Termination Following Disability. In the event Executive becomes
mentally or physically impaired or disabled and is unable to perform his
material duties and responsibilities hereunder for a period of at least ninety
days in the aggregate during any one hundred twenty consecutive day period, the
Company may terminate Executive’s employment by delivering a written termination
notice to Executive. Notwithstanding the foregoing, Executive shall continue to
receive his full salary and benefits under this Agreement for a period of six
months after the effective date of such termination.
          (f) Payments. Following any expiration or termination of this
Agreement or Executive’s employment hereunder, and in addition to any amounts
owed pursuant to Section 5 hereof, the Company shall pay to Executive all
amounts earned by Executive hereunder prior to the date of such expiration or
termination.
     5. Certain Termination Benefits. Subject to Section 6(a) hereof, in the
event (i) the Company terminates Executive’s employment without cause pursuant
to Section 4(c) or (ii) Executive terminates his employment pursuant to Section
4(d) after a material breach by the Company (which the Company fails to cure
within ten days after written notice of such breach from Executive):
          (a) Base Salary and Bonus. The Company shall continue to pay to
Executive his Base Salary (as in effect as of the date of such termination) and
bonus based upon the assumption that Executive would have fulfilled the
requirements to earn his target bonus that

3



--------------------------------------------------------------------------------



 



would have been payable hereunder to Executive from the date of such termination
for a period of twenty-four months following the termination (and a pro rata
portion for any partial year).
          (b) Stock. Subject to Section 10 hereof, on and as of the effective
date of the termination of employment, all of Executive’s outstanding stock
options and restricted stock grants under the Company’s stock option and other
benefit plans shall immediately vest.
          (c) Life Insurance. The Company shall continue to provide Executive
with group and additional life insurance coverage for a period of twenty-four
months following termination.
          (d) Medical Insurance. The Company shall continue to provide Executive
and his family with group medical insurance coverage under the Company’s Medical
Plans (as the same may change from time to time) or other substantially similar
health insurance for a period of twenty-fur months following termination.
          (e) Group Disability. The Company shall continue to provide Executive
coverage under the Company’s group disability plan for a period of twenty-four
months following termination.
          (f) Section 409A. It is expressly contemplated by the parties that
this Agreement will conform to, and be interpreted to comply with, Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”). Unless expressly
provided otherwise, all of the payments due to Executive under this Section 5
will be made within fifteen (15) days following the date of termination;
provided, however, that if under Section 409A of the Code, such payments must be
delayed to conform with the applicable tax rules, the Company will defer any
such payment until no later than one day following the first date upon which
such payment may be made without incurring the tax imposed thereunder; provided,
further, that if Executive incurs any additional tax, interest or penalties
under Section 409A of the Code, the Company will pay Executive an additional
amount so that, after all taxes on such amount, Executive has an amount equal to
such additional tax.
          (g) Offset. Any fringe benefits received by Executive in connection
with any other employment that are reasonably comparable, but not necessarily as
beneficial, to Executive as the fringe benefits then being provided by the
Company pursuant to this Section 5, shall be deemed to be the equivalent of, and
shall terminate the Company’s responsibility to continue providing, the fringe
benefits then being provided by the Company pursuant to this Section 5. The
Company acknowledges that if Executive’s employment with the Company is
terminated, Executive shall have no duty to mitigate damages.
          (h) General Release. Acceptance by Executive of any amounts pursuant
to this Section 5 shall constitute a full and complete release by Executive of
any and all claims Executive may have against the Company, its officers,
directors and affiliates, including, but not limited to, claims he might have
relating to Executive’s cessation of employment with the

4



--------------------------------------------------------------------------------



 



Company; provided, however, that there may properly be excluded from the scope
of such general release the following:
               (i) claims that Executive may have against the Company for
reimbursement of ordinary and necessary business expenses incurred by him during
the course of his employment;
               (ii) claims that may be made by the Executive for payment of Base
Salary, fringe benefits or stock options properly due to him; or
               (iii) claims respecting matters for which the Executive is
entitled to be indemnified under the Company’s Certificate of Incorporation or
Bylaws, respecting third party claims asserted or third party litigation pending
or threatened against the Executive.
Notwithstanding the foregoing, as a condition to the payment to Executive of any
amounts pursuant to this Section 5, Executive shall execute and deliver to the
Company a release in the customary form then being used by the Company, which
may include non-disparagement and confidentiality agreements. In exchange for
such release, the Company shall, if Executive’s employment is terminated without
Cause, provide a release to Executive, but only with respect to claims against
Executive which are actually known to the Company as of the time of such
termination.
     6. Effect of Change in Control.
          (a) If within one year following a “Change of Control” (as hereinafter
defined), Executive terminates his employment with the Company for Good Reason
(as hereinafter defined) or the Company terminates Executive’s employment for
any reason other than Cause, death or disability, the Company shall pay to
Executive: (1) an amount equal to two times the Executive’s Base Salary as of
the date of termination; (2) an amount equal to two times the average annual
cash bonus paid to Executive for the two fiscal years immediately preceding the
date of termination (and a pro rata portion for any partial year); (3) all
benefits under the Company’s various benefit plans, including group healthcare,
dental and life, for the period equal to twenty-four months from the date of
termination; and (4) subject to Section 10 hereof, on and as of the effective
date of the termination of employment, all of Executive’s outstanding stock
options and restricted stock grants under the Company’s stock option and other
benefit plans shall immediately vest.
          (b) “Change of Control” shall mean the date as of which: (i) there
shall be consummated (1) any consolidation or merger of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of the Company’s common stock would be converted into cash, securities or
other property, other than a merger of the Company in which the holders of the
Company’s common stock immediately prior to the merger have the same
proportionate ownership of common stock of the surviving corporation immediately
after

5



--------------------------------------------------------------------------------



 



the merger, or (2) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company; or (ii) the stockholders of the Company approve
any plan or proposal for the liquidation or dissolution of the Company; or
(iii) any person ( as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), shall become
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act)
of 30% of the Company’s outstanding common stock; or (iv) during any period of
two consecutive years, individuals who at the beginning of such period
constitute the entire board of directors of the Company shall cease for any
reason to constitute a majority thereof unless the election, or the nomination
for election by the Company’s stockholders, of each new director was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period.
          (c) “Good Reason” shall mean any of the following actions taken by the
Company without the Executive’s written consent after a Change of Control:
          (i) the assignment to the Executive by the Company of duties
inconsistent with, or the reduction of the powers and functions associated with,
the Executive’s position, duties, responsibilities and status with the Company
immediately prior to a Change of Control or Potential Change of Control (as
defined below), or an adverse change in Executive’s titles or offices as in
effect immediately prior to a Change of Control or Potential Change of Control,
or any removal of the Executive from or any failure to re-elect Executive to any
of such positions, except in connection with the termination of his employment
for Disability or Cause or as a result of Executive’s death except to the extent
that a change in duties relates to the elimination of responsibilities attendant
to the Company’s no longer being a publicly traded company;
          (ii) A reduction by the Company in the Executive’s Base Salary as in
effect on the date of a Change of Control or Potential Change of Control, or as
the same may be increased from time to time during the term of his Agreement;
          (iii) The Company shall require the Executive to be based anywhere
other than the metropolitan Atlanta, Georgia area, or if Executive agrees to
such relocation, the Company fails to reimburse the Executive for moving and all
other expenses reasonably incurred with such move;
          (iv) The Company shall fail to continue in effect any
Company-sponsored plan or benefit that is in effect on the date of a Change of
Control or Potential Change of Control, that provides (A) incentive or bonus
compensation, (B) fringe benefits such as vacation, medical benefits, life
insurance and accident insurance, (C) reimbursement for reasonable expenses
incurred by the Executive in connection with the performance of duties with the
Company, or (D) pension benefits such as a Code Section 401(k) plan or the
Company’s nonqualified

6



--------------------------------------------------------------------------------



 



defined benefit plan, except to the extent that such plans taken as a whole are
replaced with substantially comparable plans;
          (vi) Any material breach by the Company of any provision of this
Agreement; and
          (vii) Any failure by the Company to obtain the assumption of this
Agreement by any successor or assign of the Company effected in accordance with
the provisions of Section 6.
          (d) “Potential Change of Control” shall mean the date as of which
(1) the Company enters into an agreement the consummation of which, or the
approval by shareholders of which, would constitute a Change of Control;
(ii) proxies for the election of Directors of the Company are solicited by
anyone other than the Company; (iii) any person (including, but not limited to,
any individual, partnership, joint venture, corporation, association or trust)
publicly announces an intention to take or to consider taking actions which, if
consummated, would constitute a Change of Control; or (iv) any other event
occurs which is deemed to be a Potential Change of Control by the Board and the
Board adopts a resolution to the effect that a Potential Change of Control has
occurred.
          (e) In the event that (i) Executive would otherwise be entitled to the
compensation and benefits described in Section 6(a) hereof (“Compensation
Payments”), and (ii) the Company determines, based upon the advice of tax
counsel selected by the Company’s independent auditors and acceptable to
Executive, that, as a result of such Compensation Payments and any other
benefits or payments required to be taken into account under Code
Section 280G(b)(2) (“Parachute Payments”), any of such Parachute Payments would
be reportable by the Company as “excess parachute payments”, such Compensation
Payments shall be reduced to the extent necessary to cause Executive’s Parachute
Payments to equal 2.99 times the “base amount” as defined in Code
Section 280G(b)(3) with respect to such Executive. However, such reduction in
the Compensation Payments shall be made only if, in the opinion of such tax
counsel, it would result in a larger Parachute Payment to the Executive than
payment of the unreduced Parachute Payments after deduction of tax imposed on
and payable by the Executive under Section 4999 of the Code (“Excise Tax”). The
value of any non-cash benefits or any deferred payment or benefit for purposes
of this paragraph shall be determined by the Company’s independent auditors.
          (f) The parties hereto agree that the payments provided under Section
6(a) above, as the case may be, are reasonable compensation in light of
Executive’s services rendered to the Company and that neither party shall
contest the payment of such benefits as constituting an “excess parachute
payment” within the meaning of Section 280G(b)(1) of the Code.
          (g) Unless the Company determines that any Parachute Payments made
hereunder must be reported as “excess parachute payments” in accordance with
Section 6(e) above, neither party shall file any return taking the position that
the payment of such benefits

7



--------------------------------------------------------------------------------



 



constitutes an “excess parachute payment” within the meaning of
Section 280G(b)(1) of the Code.
     7. Non-Competition. Executive agrees that during the term of this Agreement
and for a period of nine months from the date of the termination of Executive’s
employment with the Company pursuant to Sections 4(b), 4(c), 4(d), 4(e) or 6
herein or for any other reason that results in the Executive being entitled to
the benefits described in Section 5, he will not, directly or indirectly,
compete with the Company by providing to any company that is in a “Competing
Business” services substantially similar to the services provided by Executive
at the time of termination. Competing Business shall be defined as any business
that engages, in whole or in part, in the manufacture, development or sale of
broadband communication equipment for broadband communications architectures in
the United States, and Executive’s employment function or affiliation is
directly or indirectly in such business.
     8. Nonsolicitation of Employees. For a period of two years after the
termination or cessation of his employment with the Company for any reason
whatsoever, Executive shall not, on his own behalf or on behalf of any other
person, partnership, association, corporation, or other entity, solicit or in
any manner attempt to influence or induce any employee of the Company or its
subsidiaries or affiliates (known by the Executive to be such) to leave the
employment of the Company or its subsidiaries or affiliates, nor shall he use or
disclose to any person, partnership, association, corporation or other entity
any information obtained while an employee of the Company concerning the names
and addresses of the Company’s employees.
     9. Nondisclosure of Trade Secrets. During the term of this Agreement,
Executive will have access to and become familiar with various trade secrets and
proprietary and confidential information of the Company, its subsidiaries and
affiliates, including, but not limited to, processes, designs, computer
programs, compilations of information, records, sales procedures, customer
requirements, pricing techniques, product plans, marketing plans, strategic
plans, customer lists, methods of doing business and other confidential
information (collectively, referred to as “Trade Secrets”) which are owned by
the Company, its subsidiaries and/or affiliates and regularly used in the
operation of its business, and as to which the Company, its subsidiaries and/or
affiliates take precautions to prevent dissemination to persons other than
certain directors, officers and employees. Executive acknowledges and agrees
that the Trade Secrets (1) are secret and not known in the industry; (2) give
the Company or its subsidiaries or affiliates an advantage over competitors who
do not know or use the Trade Secrets; (3) are of such value and nature as to
make it reasonable and necessary to protect and preserve the confidentiality and
secrecy of the Trade Secrets; and (4) are valuable, special and unique assets of
the Company or its subsidiaries or affiliates, the disclosure of which could
cause substantial injury and loss of profits and goodwill to the Company or its
subsidiaries or affiliates. Executive may not use in any way or disclose any of
the Trade Secrets, directly or indirectly, either during the term of this
Agreement or at any time thereafter, except as required in the course of his
employment under this Agreement, if required in connection with a judicial or
administrative proceeding, or if the information becomes public knowledge other
than as a result of an unauthorized disclosure by the Executive. All files,
records, documents, information, data and similar items relating to the

8



--------------------------------------------------------------------------------



 



business of the Company, whether prepared by Executive or otherwise coming into
his possession, will remain the exclusive property of the Company and may not be
removed from the premises of the Company under any circumstances without the
prior written consent of the Board (except in the ordinary course of business
during Executive’s period of active employment under this Agreement), and in any
event must be promptly delivered to the Company upon termination of Executive’s
employment with the Company. Executive agrees that upon his receipt of any
subpoena, process or other request to produce or divulge, directly or
indirectly, any Trade Secrets to any entity, agency, tribunal or person,
Executive shall timely notify and promptly hand deliver a copy of the subpoena,
process or other request to the Board. For this purpose, Executive irrevocably
nominates and appoints the Company (including any attorney retained by the
Company), as his true and lawful attorney-in-fact, to act in Executive’s name,
place and stead to perform any act that Executive might perform to defend and
protect against any disclosure of any Trade Secrets.
     10. Return of Profits. In the event that Executive violates any of the
provisions of Sections 7, 8 or 9 hereof or fails to provide the notice required
by Section 4(d) hereof, the Company shall be entitled to receive from Executive
the profits, if any, received by Executive upon exercise of any Company granted
stock options or stock appreciation rights or upon lapse of the restrictions on
any grant of restricted stock to the extent such options or rights were
exercised, or such restrictions lapsed, subsequent to six months prior to the
termination of Executive’s employment.
     11. Severability. The parties hereto intend all provisions of Sections 7,
8, 9 and 10 hereof to be enforced to the fullest extent permitted by law.
Accordingly, should a court of competent jurisdiction determine that the scope
of any provision of Sections 7, 8, 9 or 10 hereof is too broad to be enforced as
written, the parties intend that the court reform the provision to such narrower
scope as it determines to be reasonable and enforceable. In addition, however,
Executive agrees that the nonsolicitation and nondisclosure agreements set forth
above each constitute separate agreements independently supported by good and
adequate consideration shall be severable from the other provisions of, and
shall survive, this Agreement. The existence of any claim or cause of action of
Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants of Executive contained in the nonsolicitation and nondisclosure
agreements. If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term hereof,
such provision shall be fully severable and this Agreement shall be construed
and enforced as if such illegal, invalid or unenforceable provision never
constituted a part of this Agreement; and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom.
Furthermore, in lieu of such illegal, invalid or unenforceable provision, there
shall be added as part of this Agreement, a provision as similar in its terms to
such illegal, invalid or enforceable provision as may be possible and be legal,
valid and enforceable.
     12. Arbitration — Exclusive Remedy.

9



--------------------------------------------------------------------------------



 



          (a) The parties agree that the exclusive remedy or method of resolving
all disputes or questions arising out of or relating to this Agreement shall be
arbitration. Arbitration shall be held in Atlanta, Georgia by three arbitrators,
one to be appointed by the Company, a second to be appointed by Executive, and a
third to be appointed by those two arbitrators. The third arbitrator shall act
as chairman. Any arbitration may be initiated by either party by written notice
(“Arbitration Notice”) to the other party specifying the subject of the
requested arbitration and appointing that party’s arbitrator.
          (b) If (i) the non-initiating party fails to appoint an arbitrator by
written notice to the initiating party within ten days after the Arbitration
Notice, or (ii) the two arbitrators appointed by the parties fail to appoint a
third arbitrator within ten days after the date of the appointment of the second
arbitrator, then the American Arbitration Association, upon application of the
initiating party, shall appoint an arbitrator to fill that position.
          (c) The arbitration proceeding shall be conducted in accordance with
the rules of the American Arbitration Association. A determination or award made
or approved by at least two of the arbitrators shall be the valid and binding
action of the arbitrators. The costs of arbitration (exclusive of the expense of
a party in obtaining and presenting evidence and attending the arbitration and
of the fees and expenses of legal counsel to a party, all of which shall be
borne by that party) shall be borne by the Company only if Executive receives
substantially the relief sought by him in the arbitration, whether by
settlement, award or judgment; otherwise, the costs shall be borne equally
between the parties. The arbitration determination or award shall be final and
conclusive on the parties, and judgment upon such award may be entered and
enforced in any court of competent jurisdiction.
     13. Miscellaneous.
          (a) Notices. Any notices, consents, demands, requests, approvals and
other communications to be given under this Agreement by either party to the
other must be in writing and must be either (i) personally delivered,
(ii) mailed by registered or certified mail, postage prepaid with return receipt
requested, (iii) delivered by overnight express delivery service or same-day
local courier service, or (iv) delivered by telex or facsimile transmission, to
the address set forth below, or to such other address as may be designated by
the parties from time to time in accordance with this Section 12(a):

         
 
  If to the Company:   Arris Group, Inc.
 
      3871 Lakefield Drive
 
      Suwanee, Georgia 30024
 
      Attention: Lawrence A. Margolis
 
       
 
  If to Executive:   David B. Potts
 
      4150 Wellington Lake Court
 
      Duluth, Georgia 30097

10



--------------------------------------------------------------------------------



 



          Notices delivered personally or by overnight express delivery service
or by local courier service are deemed given as of actual receipt. Mailed
notices are deemed given three business days after mailing. Notices delivered by
telex or facsimile transmission are deemed given upon receipt by the sender of
the answer back (in the case of a telex) or transmission confirmation (in the
case of a facsimile transmission).
          (b) Entire Agreement. This Agreement supersedes any and all other
agreements, either oral or written, between the parties with respect to the
subject matter of this Agreement and contains all of the covenants and
agreements between the parties with respect to the subject matter of this
Agreement.
          (c) Modification. No change or modification of this Agreement is valid
or binding upon the parties, nor will any waiver of any term or condition in the
future be so binding, unless the change or modification or waiver is in writing
and signed by the parties to this Agreement.
          (d) Governing Law and Venue. The parties acknowledge and agree that
this Agreement and the obligations and undertakings of the parties under this
Agreement will be performable in Georgia. This Agreement is governed by, and
construed in accordance with, the laws of the State of Georgia. If any action is
brought to enforce or interpret this Agreement, venue for the action will be in
Georgia.
          (e) Counterparts. This Agreement may be executed in counterparts, each
of which constitutes an original, but all of which constitutes one document.
          (f) Costs. If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, each party shall bear its own costs
and expenses.
          (g) Estate. If Executive dies prior to the expiration of the term of
employment or during a period when monies are owing to him, any monies that may
be due him from the Company under this Agreement as of the date of his death
shall be paid to his estate and as when otherwise payable.
          (h) Assignment. The Company shall have the right to assign this
Agreement to its successors or assigns. The terms “successors” and “assigns”
shall include any person, corporation, partnership or other entity that buys all
or substantially all of the Company’s assets or all of its stock, or with which
the Company merges or consolidates. The rights, duties and benefits to Executive
hereunder are personal to him, and no such right or benefit may be assigned by
him.
          (i) Binding Effect. This Agreement is binding upon the parties hereto,
together with their respective executors, administrators, successors, personal
representatives, heirs and permitted assigns.

11



--------------------------------------------------------------------------------



 



          (j) Waiver of Breach. The waiver by the Company or Executive of a
breach of any provision of this Agreement by Executive or the Company may not
operate or be construed as a waiver of any subsequent breach.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  “Company”    
 
                ARRIS GROUP, INC.    
 
           
 
  By: /s/ Lawrence Margolis
 
      Name:  Lawrence Margolis         Title:  Executive Vice President    

            “Executive”
      /s/ David B. Potts       David B. Potts           

13